Citation Nr: 1431697	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating prior to October 12, 2012, and a rating greater than 10 percent as of that date, for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel






INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to October 12, 2012, the Veteran's bilateral hearing loss was manifested by a puretone threshold average no higher than 49 decibels in either ear, and speech discrimination scores no lower than 84 percent in either ear. 

2. As of October 12, 2012, the Veteran's bilateral hearing loss has been manifested by a puretone threshold average no higher than 57 decibels in either ear, and speech discrimination scores no lower than 80 percent in either ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to October 12, 2012, and for an initial rating greater than 10 percent as of that date, for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a September 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's service treatment records and VA treatment records are in the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA audiological examinations were performed in October 2010 and February 2013.  The examination reports reflect consideration of the Veteran's medical history and set forth findings sufficient to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating there has been a material change in the severity of his hearing loss since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim for service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Prior to October 12, 2012 the criteria for an initial compensable rating for the Veteran's hearing loss are not satisfied.  The October 2010 VA audiological evaluation shows a puretone threshold average of 46 decibels (dB) in the left ear, and 48 dB in the right ear.  Speech recognition scores using the Maryland CNC word list were 84 percent in both ears.  There are no other audiological findings of record sufficient to evaluate the Veteran's hearing loss prior to October 12, 2012. 

To determine the appropriate rating for the Veteran's hearing loss prior to October 12, 2012, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With regard to the right ear, the point where a puretone threshold average of 42 through 49 dB intersects with a speech discrimination score in the range of 84 to 90 percent yields a numeric designation of II.  A numeric designation of II also applies to the left ear, which had the same speech discrimination score and a puretone threshold average in the same range as the right ear, i.e. 42 to 49 dB.  The point where II and II intersect on Table VII yields a rating of 0 percent under DC 6100.  See 38 C.F.R. § 4.86.

The 10 percent rating was assigned effective October 12, 2012 based on a VA treatment record of that date which was found to indicate worsening hearing.  According to this record, the Veteran's speech discrimination scores were 80 percent in the right ear and 88 percent in the left ear.  Replacement amplification was recommended.  The results of a puretone threshold test were not provided.  However, based on the test results recorded in the February 2013 VA examination report, the RO assigned the 10 percent rating based on the October 12, 2012 VA treatment record indicating worsening hearing.  The February 2013 VA examination report shows a puretone threshold average of 53 dB in the right ear, and 50 dB in the left ear.  Speech recognition scores using the Maryland CNC word list were 80 percent in both ears.  

Because the hearing in both ears was manifested by a puretone threshold average in the range of 50 to 57 dB, and speech recognition scores of 80 percent, the left and right ears both receive a numeric designation of IV when these values are applied to Table VI.  See 38 C.F.R. § 4.85.  The point where IV and IV intersect on Table VII yields a rating of 10 percent under DC 6100.  See 38 C.F.R. § 4.86. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under the first provision if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2013).  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the VA examination reports show that the puretone thresholds were below 55 dB at 1000 Hertz, this provision does not apply. 

Under the second provision, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the audiograms of record do not reflect this pattern of hearing impairment, this provision does not apply. 

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  At the February 2013 examination, the Veteran stated that he was unable to answer the phone or hold conversations over the phone due to his hearing loss, and that he had to request people to repeat themselves.  At the October 2010 examination, the Veteran reported difficulty comprehending what people say even with amplification.  These challenges are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment the Veteran described does not establish entitlement to higher ratings absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

The Board has also considered the Veteran's contention that his hearing loss is more disabling than contemplated by the ratings assigned.  However, the competent evidence of record, including his lay statements, does not show that the legal criteria for higher ratings have been met, for the reasons discussed above.  

The Veteran also contends that because the VA audiometric testing was conducted in a sound-controlled room, it did not reflect adequately the impact of the hearing loss on his ability "to function under the ordinary conditions of daily life," which often might include various environmental sounds and noises.  38 C.F.R. § 4.10.  VA's standard procedures for audiology examinations provide that "[a]ll threshold audiometric tests shall be performed in a sound-controlled room . . . ."Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec D, pts. 1, 17 (K.C. Dennis ed., 2004).  The United States Court of Appeals for Veterans Claims (Court) has upheld VA's policy of conducting audiometric testing in a sound-controlled room.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that the Secretary's policy of having VA audiometry tests performed in a sound-controlled room is not a plainly erroneous interpretation § 4.85(a) and is not otherwise inconsistent with VA's medical examination regulations).  Indeed, section 4.86 of the regulations already contemplates circumstances in which the results of sound-controlled testing might not adequately reflect the level of impairment caused by hearing loss, but these circumstances do not apply in this case, as explained above.  See 64 Fed. Reg. 25209.  Moreover, the Veteran, as a layperson in the field of medicine, does not have the requisite expertise to make a competent determination as to whether this testing method is an accurate way to measure his hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Finally, as discussed below, the Board has considered whether there are exceptional circumstances warranting referral for an extraschedular rating, i.e. a rating not just based on the results of audiometric testing, but finds that the criteria for extraschedular consideration are not satisfied.  Accordingly, the assigned evaluations are appropriate based on the audiometric results in this case. 

There is no evidence showing that the Veteran's hearing loss has satisfied the criteria for an initial compensable rating at any point prior to October 12, 2012, or the criteria for an initial rating greater than 10 percent at any point as of that date, for the reasons discussed above.  Thus, further staging is not warranted for the period under review.  See Fenderson, 12 Vet. App. at 126. 

The Veteran has not alleged, and the record does not otherwise suggest, that his hearing loss disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

The evaluation of the Veteran's hearing loss does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability in question.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The symptoms and functional impairment described above, including difficulty understanding others, are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing, they are necessarily designed with a view towards compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment-as is the case with hearing loss disabilities-the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Indeed, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise unusual or exceptional.  

The second Thun factor also is not satisfied, as there is no evidence the Veteran's symptoms and functional impairment described above cause marked interference with employment or have resulted in frequent periods of hospitalization.  In any event, in the absence of a threshold finding that the Veteran's hearing loss presents an exceptional or unusual disability picture, the issue of whether such "related factors" are present is moot.  See Thun, 22 Vet. App. at 118-19.

Accordingly, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration is not warranted.  See id.

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating prior to October 12, 2012, and an initial rating greater than 10 percent as of that date, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating prior to October 12, 2012, and a rating greater than 10 percent as of that date, for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


